778 So.2d 465 (2001)
Allan L. HALL, Petitioner,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Respondent.
No. 1D00-3884.
District Court of Appeal of Florida, First District.
February 20, 2001.
Allan L. Hall, pro se, petitioner.
No appearance for respondent.
PER CURIAM.
Allan L. Hall petitions this court for certiorari review of an order of the circuit court denying his petition for writ of mandamus. Because the petition was not filed within 30 days of rendition of the circuit court's order denying Hall's motion for rehearing, we dismiss this proceeding for lack of jurisdiction and deny petitioner's motion to accept the petition as timely filed. See Fla.R.App.P. 9.100(c)(1). In this regard, petitioner is mistaken in his belief that the time for invoking this court's jurisdiction was extended an additional five days pursuant to Florida Rule of Appellate Procedure 9.420(d). Cf., Allen v. Live Oak Ford Mercury, 647 So.2d 1060 (Fla. 1st DCA 1994).
However, in light of Hall's assertion that the delay in filing the petition was largely attributable to the fact that the circuit court's order was not mailed to him at the correct address, our dismissal of this proceeding is without prejudice to Hall's right to seek relief in the trial court by motion pursuant to Florida Rule of Civil Procedure 1.540, requesting that the original order be set aside and that a new order be entered, such that the right to seek review may be preserved. See Conklin v. Moore, 739 So.2d 714 (Fla. 1st DCA 1999).
KAHN, BROWNING and LEWIS, JJ., concur.